Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen et al. (U.S. Patent Application Publication No. 2021/0027448), referred herein as Cohen.
Regarding claim 1, Cohen teaches an image processing apparatus comprising: a processor configured to (para 229, lines 1-2) display boundaries each of which encloses a respective one of a plurality of candidate regions that correspond to foreground objects in an image (fig 7B; para 88; para 111; para 112, lines 1-10), detect a single selecting operation, and extract a target region corresponding to one of the foreground objects from one or more candidate regions of the plurality of candidate regions, the one or more candidate regions being selected by the single selecting operation (para 91, lines 1-4 and the last 3 lines; para 96, lines 1-6; para 124; para 132, lines 2-12).
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium and program, which is disclosed By Cohen, para 230); thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Nakano (U.S. Patent Application Publication No. 2016/0063721), referred herein as Nakano.
Regarding claim 2, Cohen teaches the image processing apparatus according to Claim 1, wherein the processor is further configured to set one or more points determined by using a trace produced by the selecting operation and the boundaries (para 112, lines 1-10; para 159, lines 1-9; para 161, lines 1-7; para 183 [trace]), and clip an image corresponding to a foreground object out of the target region (para 80, the last 3 lines; para 91, lines 1-4).
Cohen does not teach that the processor is configured to set one or more seed points for a method of region growing at one or more points determined by the selection and boundaries.
Nakano teaches an apparatus configured to display boundaries enclosing a region corresponding to a selected foreground object and extract a target region corresponding to the target object (para 3; para 23, the last 4 lines; para 41, lines 5-13; para 50), and further configured to set one or more seed points for a method of region growing at one or more points determined by the selection and boundaries (para 106, lines 1-3; para 107, the last 6 lines; para 110).  It would have been obvious to one of ordinary skill in the art to utilize a region growing process because as taught by Nakano, this helps provide the optimal shape for the foreground object of interest, thereby improving the accuracy and efficiency of the detection and extraction (see, for example, Nakano, para 41, the last 5 lines and para 61).
Regarding claim 3, Cohen in view of Nakano teaches the image processing apparatus according to Claim 2, wherein the processor is configured to set the one or more seed points at one or more points corresponding to a background by using the trace and the boundaries (Cohen, para 91; para 112, lines 1-10; para 161, lines 1-7; para 183; Nakano, para 110), and clip an image corresponding to a foreground object out of the target region by excluding the background from the target region (Cohen, para 80, the last 3 lines; para 91, lines 1-4; Nakano, para 57; para 117, the last 6 lines).
Regarding claim 8, Cohen in view of Nakano teaches the image processing apparatus according to Claim 2, wherein the processor is configured to set the one or more seed points at one or more points that correspond to a foreground object and that are determined by using the trace and the boundaries (Cohen, para 91; para 112, lines 1-10; para 161, lines 1-7; para 183; Nakano, para 110), and clip an image corresponding to the foreground object out of the target region (Cohen, para 80, the last 3 lines; para 91, lines 1-4; Nakano, para 57; para 117, the last 6 lines).
Regarding claim 9, Cohen in view of Nakano teaches the image processing apparatus according to Claim 8, wherein the processor is configured to extract the one or more candidate regions enclosed by one or more of the boundaries overlapping the trace (Cohen, para 91; para 132, lines 2-12; Nakano, para 117, the last 6 lines), and set one of the one or more seed points at each center of the boundaries of the one or more candidate regions that are extracted (Cohen, para 160; Nakano, para 107).
Regarding claim 10, Cohen teaches the image processing apparatus according to Claim 1, wherein the processor is further configured to extract a plurality of regions corresponding to the foreground objects from the image as the plurality of candidate regions, obtain the boundaries (para 91, lines 1-4 and the last 3 lines; para 96, lines 1-6; para 124; para 132, lines 2-12), and execute the display of the boundaries (fig 7B; para 88; para 111; para 112, lines 1-10).
Cohen does not teach that the processor is configured to reduce a size of the image, and after the size of the image is reduced: extract the regions, obtain the boundaries, and restore the obtained boundaries to original sizes.
Nakano teaches an apparatus configured to display boundaries enclosing a region corresponding to a selected foreground object and extract a target region corresponding to the target object (para 3; para 23, the last 4 lines; para 41, lines 5-13; para 50), and further configured to reduce a size of the image, and after the size of the image is reduced: extract the regions, obtain the boundaries, and restore the obtained boundaries to original sizes (para 90, lines 1-6 and the last 6 lines; para 92; para 94, lines 1-13; para 117, the last 6 lines).  It would have been obvious to one of ordinary skill in the art to shrink and then restore the image because as taught by Nakano, this helps reduce processing load without sacrificing the accuracy or quality of the object detection and extraction (see, for example, Nakano, para 58).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art teaches the limitations of claims 1-3 and further teaches that the boundary boxes can be used as seed points (see, for example, U.S. Patent Application Publication No. 2017/0200279 to Zhong, para 34), among other claim features.  In the context of claims 1, 2, 3 and 4 as a whole, however, the prior art does not teach the apparatus of claim 1, wherein the processor is further configured to [claim 2] set one or more seed points for a method of region growing at one or more points determined by using a trace produced by the selecting operation and the boundaries, and clip an image corresponding to a foreground object out of the target region, [claim 3] set the one or more seed points at one or more points corresponding to a background by using the trace and the boundaries, and clip an image corresponding to a foreground object out of the target region by excluding the background from the target region, and [claim 4] display rectangular boxes as the boundaries, extract the one or more candidate regions enclosed by one or more of the rectangular boxes overlapping the trace, and set the one or more seed points at one or more points included in each side of the rectangular boxes of the one or more candidate regions that are extracted.
Regarding claims 5-7, these claims comprise allowable subject matter insomuch as they depend from claim 4, which comprises allowable subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kondo (U.S. Patent Application Publication No. 2002/0076106); Image processing apparatus, image processing method, and recording medium.
Gindele (U.S. Patent Application Publication No. 2009/0279755); Statistics collection for lesion segmentation.
Chen (U.S. Patent Application Publication No. 2013/0022255); Method and system for tooth segmentation in dental images.
Waggoner (U.S. Patent No. 9,626,084); Object tracking in zoomed video.
Zhong (U.S. Patent Application Publication No. 2017/0200279); Temporal saliency map.
Lee (U.S. Patent Application Publication No. 2015/0213624); Image monitoring apparatus for estimating gradient of singleton, and method therefor.
Cheong (U.S. Patent Application Publication No. 2015/0293592); Haptic information management method and electronic device supporting the same.
Vallespi-Gonzalez (U.S. Patent Application Publication No. 2019/0171912); Multiple stage image based object detection and recognition.
Huang (U.S. Patent No. 11,120,070); System and method for attribute-based visual search over a computer communication network.
Vij (U.S. Patent No. 10,964,023); Image segmentation system.
Forutanpour (U.S. Patent Application Publication No. 2020/0258306); Virtual teleportation in fixed environments.
Nunn (U.S. Patent No. 10,769,718); Method, medium, and system for live preview via machine learning models.
Ma (U.S. Patent Application Publication No. 2020/0394453); Object detection and image cropping using a multi-detector approach.
Amato (U.S. Patent Application Publication No. 2022/0261601); Multiple stage image based object detection and recognition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613